Case 15-44920      Doc 82     Filed 05/21/19 Entered 05/21/19 08:56:47             Main Document
                                            Pg 1 of 2



                UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION
 IN RE:                         ) CASE NO: 15-44920-399
 KENNETH STOWERS SR             ) Chapter 13
                                ) Re:Objection to Claim 3 filed by
                                )    UNITED ASSET MANAGEMENT LLC
                                )    Acct: 8086
                                )
              Debtor            )    3 OBJ: 04/25/2019
                                )

         CERTIFICATION AND ORDER FOR TRUSTEE'S OBJECTION TO CLAIM
     The Trustee certifies that she made service in accordance with applicable bankruptcy rules,
 that 21 days have passed since service of Trustee's objection and that Trustee has received no
 response in opposition to her objection or that any opposition has been resolved.
                                                     /s/ Diana S. Daugherty
 ORDCLM--SJC
                                                     Diana S. Daugherty
                                                     Standing Chapter 13 Trustee
                                             ORDER
     Upon Trustee's objection to claim number 3 filed by UNITED ASSET MANAGEMENT
 LLC, for good cause shown, it is ORDERED that the Trustee's objection is SUSTAINED and the
 claim is denied.




  DATED: May 21, 2019                            Barry S. Schermer
  St. Louis, Missouri                            United States Bankruptcy Judge
Case 15-44920      Doc 82   Filed 05/21/19 Entered 05/21/19 08:56:47      Main Document
                                          Pg 2 of 2


 Copy mailed to:
 KENNETH STOWERS SR                         Diana S. Daugherty
 3900 CRANBERRY LANE                        Standing Chapter 13 Trustee
 SAINT LOUIS, MO 63121                      P.O. Box 430908
                                            St. Louis, MO 63143
 NEIL WEINTRAUB
 1515 N WARSON RD                           UNITED ASSET MANAGEMENT LLC
 STE 232                                    PO BOX 27370
 ST LOUIS, MO 63132                         C/O FCI LENDER SVCS INC
                                            ANAHEIM, CA 92809-0112
 UNITED ASSET MANAGEMENT LLC
 18682 BEACH BLVD #250
 C/O THOMAS VO
 HUNTINGTON BEACH, CA 92648

 SOUTHLAW PC
 13160 FOSTER
 STE 100
 OVERLAND PARK, KS 66213-2660
